RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3614-15T4

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

        Plaintiff-Respondent,

v.

L.C.,

     Defendant-Appellant.
__________________________________

IN THE MATTER OF THE GUARDIANSHIP
OF T.L.M., a minor.
__________________________________

              Submitted March 30, 2017 - Decided           April 7, 2017

              Before Judges Lihotz and Hoffman.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Camden County,
              Docket No. FG-04-116-16.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Diana S. Yu, Designated
              Counsel, on the brief).

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Melissa Dutton-
              Schaffer, Assistant Attorney General, of
              counsel; Laura A. Dwyer, Deputy Attorney
              General, on the brief).
           Joseph E. Krakora, Public Defender, Law
           Guardian, attorney for minor (David Valentin,
           Assistant Deputy Public Defender, on the
           brief).

PER CURIAM

     We examine challenges to an April 14, 2016 Family Part

judgment terminating the parental rights of defendant L.C. and

awarding     plaintiff,   the    Division      of   Child   Protection    and

Permanency (the Division), guardianship to effectuate the adoption

of three-year-old T.L.M. The judgment also terminated the parental

rights of the child's father J.M., noting he executed an identified

surrender to allow the child's adoption by relatives in California,

on March 1, 2016, from which he has not filed an appeal. Defendant

seeks reversal, arguing the Division failed to present clear and

convincing    evidence    to   sustain   the    judgment    terminating   her

parental rights.     More specifically, defendant admits her drug

abuse caused T.L.M.'s removal, but maintains she made significant

strides to overcome that harm,           which the judge ignored; the

Division declined to extend in-patient drug treatment program

services in the Mommy and Me program, which defendant requested;

and termination of parental rights would cause the child to suffer

more harm than good.

     The scope of this court's review of a trial court's decision

to terminate parental rights is limited.            In re Guardianship of


                                     2                               A-3614-15T4
J.N.H., 172 N.J. 440, 472 (2002).          We are obliged to accord

deference to the trial judge's factual findings and credibility

determinations respecting the judge's feel of the case based upon

the opportunity to see and hear the witnesses.       Cesare v. Cesare,

154 N.J. 394, 411-12 (1998); N.J. Div. of Youth & Family Servs.

v. F.M., 375 N.J. Super. 235, 259 (App. Div. 2005).           Reversal is

required only in those circumstances when the stated findings are

"so wide of the mark that a mistake must have been made."                N.J.

Div. of Youth & Family Servs. v. M.M., 189 N.J. 261, 279 (2007)

(quoting Snyder Realty, Inc. v. BMW of N. Am., Inc., 233 N.J.

Super. 65, 69 (App. Div.), certif. denied, 117 N.J. 165 (1989)).

     We have considered each of L.C.'s arguments in the context

of the record and the applicable law.      We affirm substantially for

the reasons expressed in the thorough and extensive oral opinion

issued by Judge Francine I. Axelrad at the close of evidence on

April   14,    2016.    R.   2:11-3(e)(1)(A).   We   repeat    our     prior

determination:

                   "[C]oncern has arisen for the best
              interests of children whose parents have
              forsaken their parental duties."    N.J. Div.
              of Youth & Family Servs. v. P.P., 180 N.J.
494, 505 (2004) (citations omitted).      The
              emphasis of the federal Adoption and Safe
              Families Act of 1997 (ASFA), Pub. L. No. 105-
              89, 111 Stat. 2115 (codified as amendments in
              sections of 42 U.S.C.A.) "has shifted from
              protracted efforts for reunification with a
              birth parent to an expeditious, permanent

                                     3                               A-3614-15T4
          placement to promote the child's well-being."
          N.J. Div. of Youth & Family Servs. v. C.S.,
          367 N.J. Super. 76, 111 (App. Div.), certif.
          denied, 180 N.J. 456 (2004); see N.J.S.A.
          30:4C-15.

               In our view, parents dabbling with
          addictive substances must accept the mandate
          to eliminate all substance abuse.       Such
          unabated behavior initiates the foster care
          placement of their children and causes
          continuing harm by depriving their children
          of necessary stability and permanency.   See
          P.P., supra, 180 N.J. at 510; [In re
          Guardianship of] K.H.O., 161 N.J. [337,] 354
          [(1999)].

          [N.J. Div. of Youth & Family Servs. v. T.S.,
          417 N.J. Super. 228, 245 (App. Div. 2010).]

     Here,    ample   credible   evidence   demonstrated   reunification

could not be achieved because defendant failed to remain substance

free, and the extensive delay caused significant harm to the child,

who did not have a safe, permanent home, satisfying N.J.S.A. 30:4C-

15.1(a)(1), (2).      Judge Axelrad detailed the drug abuse treatment

services extended to defendant by the Division, which began in

2009, long before this child's birth, satisfying N.J.S.A. 30:4C-

15.1(a)(3).    Despite a myriad of treatment programs, her chronic,

illicit drug use persisted.         In February 2016, defendant was

actively abusing drugs, when she requested to be placed in the

adult residential "Mommy and Me" treatment program accompanied by

T.L.M.   The program, which was extended to parents moving toward

reunification with their children, had a waiting list.        Defendant

                                    4                            A-3614-15T4
repeatedly refused to engage in a higher treatment level of care

provided by an adult inpatient facility other than Mommy and Me.

Accordingly, the Division determined T.L.M., who had been in

placement for nineteen months, needed permanency.                Therefore, the

Division      redirected    its    efforts    toward    securing   the    child's

adoption, after concluding defendant's conduct demonstrated she

was   not     committed    to    rehabilitation    to   effect   reunification.

Finally, the judge credited unrefuted expert testimony that T.L.M.

had an insecure attachment with defendant, such that severing the

relationship will not cause severe and enduring harm.                    N.J.S.A.

30:4C-15.1(a)(4).

       "A child is not chattel in which a parent has an untempered

property right" and should not "be held prisoner of the rights of

others, even those of his or her parents."              C.S., supra, 367 N.J.

Super. at 110-11.         The record substantially supports the findings

by    Judge    Axelrad    that    the   evidence   clearly   and   convincingly

established termination of parental rights was in T.L.M.'s best

interests.      N.J.S.A. 30:4C-15.1(a).

       Affirmed.




                                          5                               A-3614-15T4